        Case 1:16-cr-00024-DAD Document 79 Filed 08/18/20 Page 1 of 3

   DARRYL YOUNG #255894
 1 Attorney at Law
   Law Offices of Darryl E. Young, P.C.
 2 650 West 20th Street,
   Merced, California 95340
 3 Telephone: 209.354.3500
   Facsimile: 209.354.3502
 4 Email: Darrylyounglaw@gmail.com

 5 Attorney for Defendant
   Ryan Freitag
 6

 7

 8
                            IN THE UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA, )                  1:16-CR-00024 DAD
12                                                )
            Plaintiff,                            )      STIPULATION CONTINUING
13                                                )      STATUS CONFERENCE; ORDER
                                                  )
14          v.                                    )
                                                  )
15                                                )
     RYAN FREITAG,                                )
16                                                )     Date: SEPTEMBER 21,
                                                  )     2020 at 2 p.m.
17                                                )
            Defendant.                            )     Court: Hon. Erica P. Grosjean
18                                          )
19          This case is set for a status conference on August 17, 2020. On April 17, 2020, this
20
     Court issued General Order 617, which suspends all jury trials in the Eastern District of
21
     California scheduled to commence before June 15, 2020, and allows district judges to continue
22

23 all criminal matters to a date after June 1. This order and previous General Orders were entered

24 to address public health concerns related to COVID-19. Currently, and until further order, the

25
     Fresno courthouse is closed, and all court appearances take place through Zoom. Mr. Freitag is
26
     hearing impaired and requires the services of the CAARTT reporter. He is currently housed in
27
     the Lerdo jail and would have to appear via Zoom.
28
            In order to avoid unnecessary cost and inconvenience to the Court defense agrees to
        Case 1:16-cr-00024-DAD Document 79 Filed 08/18/20 Page 2 of 3

 1
     stipulate to a continuance.
 2
            In addition, defense counsel request for the status conference to be continued as the
 3
     defendant is currently not prepared to admit the allegations in the petition for a supervised
 4

 5 release violation, and the defense requests additional time to prepare for the next hearing, and

 6 the government does not object. Accordingly, the parties have agreed to move the next court

 7
     appearance to September 21, 2020, before the duty magistrate judge.
 8

 9                                                STIPULATION
10
        Defendant, by and through defendant’s counsel of record and Plaintiff United States of
11 America, by and through its counsel of record, stipulate as follows:

12
            1.      By previous order, this matter was set for a status conference on August 17, 2020.
13

14          2.      By this stipulation, the parties move to continue the status conference until
            September 21, 2020, at 2:00 PM before the Duty Magistrate. Because this matter
15          involves an alleged violation of the defendant’s supervised release, the Speedy Trial Act is
            does not apply.
16

17
            DATED: August 17, 2020.                /s/ Darryl Young
18                                                 Darryl E. Young,
                                                   Attorney for Ryan Freitag
19

20          DATED: August 17, 2020
                                                   /s/ David L. Gappa___________ ______
21                                                 David L. Gappa,
                                                   Attorney for United States of America
22

23

24

25

26
27

28
                                                        2
      Case 1:16-cr-00024-DAD Document 79 Filed 08/18/20 Page 3 of 3

                                          FINDINGS AND ORDER
 1

 2         Pursuant to the parties’ stipulation and the facts described therein, the status conference
 3 will be continued until September 21, 2020, at 2:00 PM before the Duty Magistrate Judge.

 4

 5 IT IS SO ORDERED.

 6
       Dated:    August 17, 2020                             /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
